IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: A.E. AND R.P.,       : No. 700 MAL 2015
MINORS                                   :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: K.E., MOTHER                : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 8th day of December, 2015, the Petition for Allowance of Appeal

is DENIED.